Order reversed and matter remitted to Onondaga County Court for a hearing. Memorandum: A hearing is required to pass on the factual issues presented by the petition as to whether appellant was effectually denied the right of appeal or whether his attempt to appeal was frustrated by the alleged claim that his assigned trial counsel in substance refused to file a notice of appeal following conviction and sentence. It is further alleged that such counsel recommended another attorney who in turn declined to act without compensation. (Cf. People v. Adams, 12 N Y 2d 417; People v. Coe, 16 A D 2d 876.) All concur, except Marsh, J., who dissents and votes to affirm. (Appeal from order of Onondaga County Court denying, without a hearing, motion to vacate judgment of conviction for manslaughter, first degree, rendered February 18, 1949.)
Present — Williams, P. J., Bastow, Henry and Marsh, JJ.